Citation Nr: 1131301	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-36 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a right ankle/foot disorder.  

3.  Entitlement to service connection for a blood disorder.

4.  Entitlement to service connection for residuals of heat exhaustion. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 2008 to August 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal.

In November 2010, the Veteran appeared and testified at a Travel Board hearing at the Muskogee RO.  The transcript is of record.

The Board notes that the Veteran right ankle and right foot disabilities were originally characterized as separate disabilities.  Despite this characterization by the RO, the Board finds that the characterization noted on the title page of this decision best describes the condition claimed by the Veteran.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Upon preliminary review of the evidence of record, and in light of the Veterans Claims Assistance Act (VCAA), the Board finds that further evidentiary development is necessary regarding the Veteran's service connection claims.  The Veteran contends that she has heat exhaustion residuals, a blood disorder, bilateral knee disorder, and right foot/ankle disorder attributable to her one month of boot camp.  

The Veteran's June 2008 enlistment medical examination revealed no preexisting disorder of the knees, right ankle/foot, or blood.  Service treatment records (STRs), reflect treatment for heat exhaustion, headaches, difficulty breathing and elevated creatinine kinase levels.  She was also noted to have diffuse myalgias, ankle sprain, injury to the foot, and abnormal blood chemistry.  An STR dated in August 2008, reflects the Veteran's treatment for a fall during a run causing her knees to "twist," which resulted in pain, lightheadedness, dizziness, and hyperventilating.  This record also noted that the Veteran's twisted her right foot during a march. The next day, the Veteran sought treatment with complaints of near syncope, and a subsequent fall during which she twisted her right ankle.  Physical examination of the right ankle revealed no swelling or abnormalities, but she was able to move it in all directions with decreased dorsiflexion.  The Veteran was diagnosed as having a right ankle sprain.  She was subsequently discharged from the military based upon her inability to complete the physical requirements of boot camp.  

Following service between April and June 2010, the Veteran was treated for chondromalacia patella of the bilateral knees and right ankle instability at a sports medicine clinic.  She uses braces for both knees and the right ankle, and treats her pain with medication.  In an April 2010 private treatment note, the Veteran reported the onset of her pain during boot camp for the Army.  Although she reported having "no real treatment to date", she indicated her knees and an ankle give her significant difficulty.  The sports medicine physician indicated that she has classic chondromalacia patellae and ankle pain with recurrent sprains, the latter of which is of unknown etiology.  

In private treatment notes, dated in November 2010, the Veteran advised that the onset of bilateral knee and right ankle pain was during boot camp when she had a heat stroke and fell.  She reported no change in symptoms since service, and they remain symptomatic.  The Veteran's treating physician indicated that he reviewed her service records which "appeared" to confirm her assertions, and it appeared from her in service treatment that her bilateral knee and right ankle disorder are service related.  The physician's opinion, however, is speculative and provides little rationale.  As such, the Board finds this opinion too speculative to award service connection for the claim of service connection for the bilateral knees and right ankle.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  Inadequate medical examinations include examinations that contain only data and conclusions or provide unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the Board finds the November 2010 private opinion inadequate and finds that a remand for a VA examination is necessary to determine the nature and etiology of the claimed disorders of the bilateral knees and right ankle, to include a thorough etiological opinion.

During the Veteran's November 2010 hearing, she testified to being in the medical industry as a phlebotomist and has some medical expertise.  She testified to twisting both knees and spraining her ankles during service while marching on a hill.  She testified to her elevated creatinine and kinase levels during service, and how she has residual lightheadedness, dizziness, and blackouts.  She believes her lightheadedness and dizziness are attributable to a blood disorder and/or her heat exhaustion.  She could not, however, state whether her in-service elevated creatinine and kinase levels were a manifestation of heat exhaustion and whether they caused residuals thereof.  

The Board, thus, finds that a VA examination is necessary to decide this claim.  VA must provide a medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 C.F.R. § 3.159(c)(4)(i) (2010).  When deciding whether an examination or opinion is necessary, the Secretary shall consider the evidence of record, "taking into consideration all information and lay or medical evidence (including statements of the claimant)."  38 U.S.C.A. § 5103A(d)(2). 

Upon review of the evidence as outlined above, the Board finds that the low threshold as described in McLendon has been met.  As noted above, the Veteran has a bilateral knee and right ankle disorder, and although the private opinion is speculative in nature, the requirements for a VA examination have been met as there is in service treatment, a current disability, and an indication that there is a relationship between the claimed disabilities and an in-service event, injury, or disease.  Additionally, the Board recognizes that the Veteran has not been treated since service for a blood disorder or residuals of heat exhaustion.  She has, however, reported symptoms such as dizziness, lightheadedness, and syncope since service, and these same symptoms were reported during service.  She is competent to report these symptoms.  Upon liberally reviewing the evidence of record, and in light of the Veteran's competent testimony regarding the claimed heat exhaustion residuals and possible blood disorder, the Board finds the criteria for a VA examination have also been met for these claimed disabilities.  

The record does not include a VA examination regarding whether there is any etiological relationship between any current disorder related to the bilateral knees, right foot/ankle, heat exhaustion residuals, and possible blood condition, and the noted in-service treatment and clinical impressions regarding the same.  As the Board is prohibited from providing its own unsubstantiated medical opinions, the above findings require further review by a medical professional.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, a remand is required to obtain VA examinations and opinions with thorough supporting rationales. 

Additionally, it appears that there may be outstanding treatment records related to the claimed disabilities.  The Veteran identified treatment records from Madison Community Hospital, but they do not appear to be associated with her claims file.  Upon remand, all necessary action should be taken to obtain any relevant, outstanding treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran supply the complete name, address, and dates of treatment of all medical care providers who have treated her for the claimed disorders.  The Veteran should be specifically asked to provide the above information for the treatment facilities specifically referenced at the November 2010 Board hearing regarding treatment for her claimed bilateral knee, right ankle/foot, blood disorder, and heat exhaustion residuals-namely, Madison Community Hospital.  After securing any necessary authorization or medical releases, the AOJ should request and associate with the claims file the Veteran's treatment reports from all sources identified whose records have not previously been secured, following the procedures in 38 C.F.R. § 3.159.

2.  After all records identified above have been obtained and associated with the claims file, the Veteran should be scheduled for an appropriate VA examination for purposes of determining the current nature, extent and etiology of any current bilateral knee and right ankle disorders.  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.

The examiner is asked to specifically identify all current disorders of the bilateral knees and right ankle/foot.  The examiner must also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent or greater probability) that any current disorder of the knees, right ankle/foot is related to an event, injury, or disease in service.  The examiner is asked to discuss the significance, if any, of the July 2008 and August 2008 STRs reflecting treatment bilateral knee complaints and right ankle/foot complaints.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

3.  After all records identified above have been obtained and associated with the claims file, the Veteran should be scheduled for an appropriate VA examination for purposes of determining the current nature, extent and etiology of any current blood disorder and heat exhaustion residuals.  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.

The examiner is asked to specifically identify all current blood disorders and any residuals related to heat exhaustion.  The examiner must also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent or greater probability) that any blood disorder and/or residuals of heat exhaustion is related to an event, injury, or disease in service.  The examiner is asked to discuss the significance, if any, of the July 2008 and August 2008 STRs reflecting treatment for heat exhaustion and abnormal blood chemistry.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


